United States Court of Appeals
                     For the First Circuit

No. 20-2134
                        MARIA FOURNIER,

                     Plaintiff, Appellant,

                               v.

  COMMONWEALTH OF MASSACHUSETTS, Executive Office of the Trial
      Court, LEWIS SPENCE, JOHN BELLO, JONATHAN WILLIAMS,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court, issued on September 15, 2021, is
amended as follows:
    On page 6, line 2, replace "written" with "writing"
    On page 9, line 6, replace the comma with a semicolon
    On page 11, n.3, line 3, replace "see, e.g. ," be "see, e.g.,"